     ______________________________________)
     Case 2:21-bk-16403-VZ            Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                        Desc
                                       Main Document    Page 1 of 16



     MICHAEL JAY BERGER (State Bar # 100291)
 1
     LAW OFFICES OF MICHAEL JAY BERGER
 2   9454 Wilshire Blvd. 6th Floor
     Beverly Hills, CA 902 12-2929
 3   Telephone:     (310)271-6223
     Facsimile:     (310) 271-9805
     E-mail:       michael.bergerbankruptcypower.com
 5
     Proposed Counsel for Debtor and Debtor-in-Possession,
 6   Spectrum Link, Inc.

                                  UNITED STATES BANKRUPTCY COURT
 8
                                    CENTRAL DISTRICT OF CALIFORNIA
 9
10                                          LOS ANGELES DIVISION

11                                                         )        CASENO.: 2:21-bk-16403-VZ
     Inre:                                                 )
12                                                         )        Chapter 11
                                                           )
13   SPECTRUM LINK, INC.,                                  )        NOTICE OF MOTION AND DEBTOR’S
                                                           )        EMERGENCY MOTION FOR ORDER
14           Debtor and Debtor-in-Possession.              )        AUTHORIZING INTERIM USE OF
                                                           )        CASH COLLATERAL; MEMORANDUM
15                                                         )        OF POINTS AND AUTHORITIES;
                                                           )        DECLARATIONS OF MARILYN M.
16                                                         )        ADJANGBA AND MICHAEL JAY
                                                           )        BERGER IN SUPPORT THEREOF
17                                                         )
                                                           )        [LBR 208 1-1 and LBR 9075]
18                                                         )
                                                           )
19                                                         )        Hearing Scheduled For:
                                                                    Date: August 17, 2021
20                                                                  Time: 1:00 p.m.
21                                                         )        Place: Courtroom 1368 [remotely via phonel
                                                           )               255 E. Temple Street, l3” Floor
22
                                                           3               Los Angeles, CA 90012
23
24
                                                           3)       Follow Judge Zurzolo’s Appearance by Phone
                                                                    Procedures at
                                                           )        https ://www. cacb.uscourts. gov/judges/honorab
25
                                                           3        le-vincent-p-zurzolo.
26
27
                                                           3        Toll-Free Conference Line: (877) 411-9748
                                                                    Passcode: 5919677

28


                                                                1
     NOTICE OF MOTION AND DEETOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
          OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER EN SUPPORT THEREOF
     Case 2:21-bk-16403-VZ             Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                       Desc
                                        Main Document    Page 2 of 16



 1           TO THE HONORABLE VINCENT P. ZURZOLO, JUDGE OF THE UNITED
 2   STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA, THE
 3   OFFICE OF THE UNITED STATES TRUSTEE, TO THE SECURED CREDITORS, TO

     THE TWENTY LARGEST UNSECURED CREDITORS, AND TO ALL OTHER

     INTERESTED PARTIES AND THEIR COUNSEL OF RECORD:
 6
             Spectrum Link, Inc., the Debtor and Debtor-in-Possession (“Debtor”) moves this Court

     for an order authorizing it to use the cash collateral of its secured creditors, the Employment
 8
     Development Department (“EDD”) and The 3250 Wilshire Blvd. Partners (“3250 Wilshire”),
 9
     (collectively with EDD to be referred to as the “Secured Creditors”)’ (the “Motion”).
10
             In order to effectively reorganize, Debtor must be able to use the cash collateral of its
11
     Secured Creditors in order to pay the reasonable expenses it incurs during the ordinary course of
12
     its business. The Debtor requests authority from this court to approve interim use of cash
13
     collateral to pay the necessaiy payroll, payroll taxes, insurance, utilities, rent, and other
14
     necessary business expenses as set forth in the attached cash collateral budget, and incorporated
15
16   herein as Exhibit-i, to continue its business operation without any interruption. Use of the cash

17   collateral as proposed by the Debtor will allow the Debtor to continue doing business, preserve

18   the Debto?s assets for the benefit of the estate and the creditors, specifically the Secured

19   Creditors. The Debtor has a reasonable prospect of reorganizing through chapter 11. The
20   continued use of cash collateral to ensure no interruption of Debtor’s business will further allow
21   Debtor to emerge as a reorganized Debtor.
22           PLEASE TAKE NOTICE that the hearing on the Motion will take place on August 17,
23   2021 at 1:00 p.m. in Courtroom 1368 of the above-referenced Bankruptcy Court. Appearances
24
25
     11 The information for secured creditors was obtained by conducting a UCC Search on the California
26   Secretary of State website at: https://bizfileonline.sos.ca.gov/search/ucc. The Judgment Lien of The 3250
     Wilshire Blvd. Partners was recorded on May 23, 2021, which falls within the 90-day preference period
27   and is subject to an avoidance action under 11 U.S.C. Section 547(b). Employment Development
     Department filed a total of 4 tax liens against the Debtor. One of the tax liens filed on June 11, 2021 for
28   $3,418.67, falls within the 90-day preference period, and is subject to an avoidance action pursuant to 11
     U.S.C. Section 547(b).

                                                            2
     NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
          OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER IN SUPPORT THEREOF
     Case 2:21-bk-16403-VZ            Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                       Desc
                                       Main Document    Page 3 of 16



 1   may be made in person or telephonically. See Judge Zurzolo’s telephonic appearance procedures
 2   on the first page of the Motion.
 3           PLEASE TAKE FURTHER NOTICE that any opposition to the Motion is due no later

     than 11:00a.m. on August 17, 2021.
             This motion is made on the basis of the Declarations of Marilyn M. Adjangba and
 6
     Michael Jay Berger, the within Points and Authorities, and on such other evidence as the Court
 7
     elects to consider prior to or at the hearing on this matter.
 8
             WHEREFORE, Debtor asks that this Court authorize interim use of Secured Creditors’
 9
     cash collateral, as set forth herein, and for any other relief deemed necessary and proper.
10
11
                                          LAW OFFICES OF MICHAEL JAY BERGER
12


     Dated: 8/16/202 1                 By:______________________________________
                                            Mic ad Jay Berger
15                                          Proposed Counsel for e or and Debtor-in-Possession,
                                            Spectrum Link, Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                           3
     NOTICE OF MOTION AND DEBTORS EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
          OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER IN SUPPORT THEREOF
         Case 2:21-bk-16403-VZ              Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                          Desc
                                             Main Document    Page 4 of 16



     1                     MEMORDANDUM OF POINTS AND AUTHORITIES
 2                                           I.         STATEMENT OF FACTS
 3                A. General Description of the Debtor

                  Spectrum Link, Inc. was started in October 2013 by Bernard S. Mayfield, who passed

         away in April 2021 from Covid-19. Debtor is a leading internet service provider that offers
 6
         custom internet services throughout the country, including unique temporary broadband service

         to those requiring temporary internet connections. It also provides installation services in many
 8
         of the places that “wired” providers cannot reach, and its superior broadband service is backed
 9
         by the fact installation process and copper-free wireless infrastructure. Debtor offers its
10
         customers a 24/7 care. Spectrum Link offers registered broadband link-owners 100%

         independent ownership of their broadband license, links and equipment.
12
                  B. Events Precipitating the Chapter 11 Bankruptcy Filing
13
             The maj or event that precipitated the filing of Debtor’s Chapter 11 bankruptcy case was the
14
15       passing of Mr. Mayfield in April 2021, as a result of which the Debtor’s operation was

16       negatively impacted, resulting in Debtor’s inability to pay the monthly obligations to various

17       tower owners pursuant to the licensing agreements, the monthly obligations for the office space,

18       among others.

19               C. Prospects of Reorganization

20               The Covid-19 pandemic has negatively impacted the country’s economy and devastated
21       certain sectors of the economy. Debtor’s operations have been impacted by the pandemic as well.
22       Debtor’s principal, Mr. Mayfield passed away in April 2021 from Covid-19. However, Debtor is
23       confident that it can emerge as a reorganized Debtor. It has a number of contractors lined up and
24       is confident that it can obtain more contracts to generate the funds necessary to propose a
25
         feasible reorganization plan.
26
                                                  II.      SECURED CREDITORS
27
                 The following creditors have an interest secured by Debtor’s assets:
28


                                                                 4
         NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
              OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER IN SUPPORT THEREOF
         Case 2:21-bk-16403-VZ            Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                          Desc
                                           Main Document    Page 5 of 16



 1              1. Employment Development Department (“EDD”): State Tax Lien filed on 7/21/2020
 2       for $1,061.63;
 3              2. EDD: State Tax Lien filed on 9/2/2020 for $1,182.73;

                3. EDD: State Tax Lien filed on 10/30/2020 for $1,873.79;

                4. EDD: State Tax Lien filed on 6/11/2021 for $3,418.672; and
 6
                5. The 3250 Wilshire Blvd. Partners: Notice of Judgment Lien filed on 5/23/202 1 for

     $25, l47.39.
 8
                The Debtor proposes that it be authorized to use the cash collateral of its Secured
 9
     Creditors for the purpose of paying the reasonable, necessary and ordinary expenses of operating
10
     the business.
11
                                         III.
12
                     A. THE USE OF THE CASH COLLATERAL FOR OPERATIONS
13               SHOULD BE AUTHORIZED IN ACCORDANCE WITH THE BUDGET

14              To obtain court authorization to use cash collateral, a debtor must establish that the

15   “interest” of creditors holding liens on the subject collateral will remain “adequately protected.”

16   11 U.S.C.     § 363(e). Pursuant to United States v. Timbers ofInwood Forest, 484 U.S. 365, 108 5.
17   Ct 626 (1988), the “interest in property” entitled to adequate protection under 11 U.S.C. §363(e)
18   is no more or less than the “value of the collateral” that is subject to the secured creditor’s lien.
19   Under this holding, a debtor is merely required to show that the secured creditor’s
20   collateral will not decline in value under the Debtors’ proposed usage of cash collateral.
21   Timbers, 108 5. Ct at 633; In re Ledgemere Land Corp., 116 B.R. 338, 343 (Bankr. D.Mass.
22
     1990) (So long as the receivables being collected and used by the debtor are being replaced by
23
     sufficient new receivables in which the creditor is granted a security interest, the creditor is
24
25
     2 Employment Development Department filed a total of 4 tax liens against the Debtor. One of the tax liens
26   filed on June 11, 2021 for $3,418.67, falls within the 90-day preference period, and is subject to an
     avoidance action pursuant to 11 U.S.C. Section 547(b).
27
      The Judgment Lien of The 3250 Wilshire Blvd. Partners was recorded on May 23, 2021, which falls
28   within the 90-day preference period and is subject to an avoidance action under 11 U.S.C. Section
     547(b).

                                                               5
     NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
            OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER TN SUPPORT THEREOF
     Case 2:21-bk-16403-VZ             Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                       Desc
                                        Main Document    Page 6 of 16



 1   adequately protected); in re Johnson, 90 B.R. 973, 978 (Bankr. D. Minn. 1988) (Since value of
 2   the collateral has not declined, the bank is not impaired and is not entitled to receive adequate
 3   protection payments); in re Century mv. Fund Vii, Ltd. Partnership, 96 B.R. 884, 887 (Bankr.

     E.D. Wis. 1989) (Where value appears to be stable, creditor is not entitled to adequate protection

     payments); in re Kessler, 86 B.R. 134, 136 (Bankr. C.D. Ill. 1988) (under Timbers, the sellers ar
 6
     not entitled to adequate protection payments, as there was no showing the 80-acre tract was
 7
     depreciating in value); In re Anderson, 88 B.R. 877, 889 (Bankr. N.D. md. 1988) (Secured
 8
     creditor required to show a necessity for adequate protection by showing a decline in asset value
 9
     from the petition date); In re McCombs Properties VI, Ltd., 88 B.R. 261 (Bankr. C.D.Cal. 1988);
10
     in re Elmore, 94 B.R. 670 (Bankr. C.D. Cal. 1988). Alternatively, a debtor can make an adequate
     protection showing even where the collateral is declining in value, as long as the creditor’s
12
     interest therein is protected by a reasonable equity cushion. See, in re Mellor, 734 F. 2d 1396

     (9th Cir. 1984); In re Harrington & Richardson, inc., 48 B.R. 431 (Bankr. D.Mass. 1985); In re
14
15   Mccombs Properties Vi, Ltd., 88 B.R. 261 (Bankr. C.D.Cal. 1988).

16           In order to effectively reorganize, Debtor must be able to use the cash collateral of its

17   Secured Creditors in order to pay the reasonable expenses it incurs during the ordinary course of

18   its business. The Debtor requests authority from this court to approve interim use of cash

19   collateral to pay the necessary payroll, payroll taxes, insurance, utilities, rent, and other
20   necessary business expenses as set forth in the attached cash collateral budget, and incorporated
21   herein as Exhibit-i, to continue its business operation without any interruption. Use of the cash
22   collateral as proposed by the Debtor will allow the Debtor to continue doing business, preserve
23   the Debtor’s assets for the benefit of the estate and the creditors, specifically the Secured
24   Creditors.
25
             If the Debtor’s access to the cash collateral is interrupted for even a brief period of time,
26
     the consequences would be disastrous for the creditors of the estate. The Debtor would be
27
     unable to operate its business without any interruption. The employees and the clients would
28
     leave and the business would shut down, making its value zero. As such, it is in the best interest

                                                           6
     NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
          OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER IN SUPPORT TFIEREOF
     Case 2:21-bk-16403-VZ              Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                          Desc
                                         Main Document    Page 7 of 16



 1   of the estate and its creditors for the Debtor to be authorized to use the cash collateral to continue
 2   to operate and maintain its law practice business.
 3            Although the Budget represents the Debtor’s best estimate of the necessary expenses

     associated with the business, the needs of the business may fluctuate. Therefore, the Debtor

     requests Court authority to deviate from the total expenses contained in the Budget by no more
 6
     than 15% and to deviate by category (provided the Debtor does not pay any expenses outside any

     of the approved categories) without the need for further Court order or the express written
 8
     consent of Secured Creditors in advance unless such expenditure is an emergency and then the
 9
     Debtor shall notify the Secured Creditors of the expenditures immediately.
10

               B. SECURED CREDITORS’ INTERESTS ARE ADEQUATELY PROTECTED
12                      BY THE CONTINUED OPERATION OF THE DEBTOR

13           Pursuant to Section 363(c)(2), the Court may authorize the debtor to use a secured

14   creditor’s cash collateral if the Court determines that the secured creditor is adequately protected.

15   Pistole v. Mellor (In re Me/br), 734 F.2d 1396, 1400 (9th Cir. 1984). See also O’Connor, supra,

16   808 F.2d at 1398; McCombs Properties VI, Ltd. v. First Texas Savings Association (In re
17   McCoinbs Properties VI, Ltd.), 88 B.R. 261, 265 (Bankr. C.D. Cal. 1988). In ordinary
18   circumstances, a secured creditor is to be protected against a decrease in value which directly
19   affects the secured creditor’s interest in its collateral. See United Savings Association of Texas v.
20   Timbers ofInwood ForestAssociates, Ltd., 484 U.S. 365, 108 S.Ct. 626, 630, (1988); Section
21   506(a) of the Bankruptcy Code “limit(s] the secured status of a creditor (i.e., the secured
22
     creditor’s claim) to the lesser of the [allowed amount of thej claim or the value of the collateral.”
23
     McCombs, supra, 88 B.R. at 266.
24
             As a general rule, a debtor may use cash collateral where such use would enhance or
25
     preserve the value of the collateral. In re Stein, supra, 19 B.R. at 460; see also McCombs, supra,
26
     88 B.R. at 267.
27
28


                                                             7
     NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
          OF POINTS ANT) AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER IN SUPPORT THEREOF
     Case 2:21-bk-16403-VZ             Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                       Desc
                                        Main Document    Page 8 of 16



 1           Here, as mentioned above, EDD and The 3250 Wilshire Blvd. Partners are the only
 2   secured creditors that have a security interest in the assets of the Debtor. Their interests are
 3   safeguarded by the value of the Debtor’s assets and the continued operation of the Debtor.

     Debtor has no reason to believe that value of cash, the accounts receivable, and other tangible

     property are declining in value.
 6
             Debtor is not offering any monthly adequate protection payments to EDD at this time

     because EDD’s claim amount is nominal and its interested is adequately protected by Debtor’s
 8
     current cash, the receivables, and the continued operation of Debtor’s business. EDD’s state tax
 9
     liens total $7,536.82. Debtor will pay EDD through the plan in full within 5-years from the
10
     petition date at the applicable interest rate.

             The notice ofjudgment lien of The 3250 Wilshire Blvd. Partners was filed within the 90-
12
     day preference and is subject to an avoidance per 11 U.S.C. Section 547(b). As such, at this
13
     time, the Debtor is not offering any monthly adequate protection payments to The 3250 Wilshire
14
     Blvd. Partners.
15
16           The use of cash collateral is essential to continue the ordinary maintenance and

17   operations of Debtor’s business. Without the use of the cash collateral, the Debtor will be unable

18   to pay will be unable to pay the necessary payroll and payroll taxes, insurance, on-going costs,

19   rent, utilities and other necessary business expenses that arise in connection with the operation of

20   its type of business. As such, unless the Debtor is permitted to use the cash collateral, the value
21   of the business will rapidly diminish.
22
23              C. IN DETERMINING ADEQUATE PROTECTION, THE COURT SHOULD
                                  PROMOTE REORGANIZATION
24
             In determining adequate protection, Courts have stressed the importance of promoting a
25
     debtor’s reorganization. In In re O’Connor, supra, the Tenth Circuit stated:
26
27                     In this case, Debtors, in the midst of a Chapter 11 proceeding, have
                       proposed to deal with cash collateral for the purpose of enhancing
28                     the prospects of reorganization. This quest is the ultimate goal of


                                                            8
     NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
          OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER IN SUPPORT THEREOF
        Case 2:21-bk-16403-VZ             Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                       Desc
                                           Main Document    Page 9 of 16



                         Chapter 11. Hence, the Debtor’s efforts are not only to be
    1
                         encouraged, but also their efforts during the administration of the
    2                    proceeding are to be measured in light of that quest. Because the
                         ultimate benefit to be achieved by a successful reorganization
    3                    inures to all the creditors of the estate, a fair opportunity must be
                         given to the Debtors to achieve that end. Thus, while interests of
    4
                         the secured creditor whose property rights are of concern to the
    5                    court, the interests of all other creditors also have bearing upon the
                         question of whether use of cash collateral shall be permitted during
    6                    the early stages of administration.
    7   808F.2dat1937.
    8           In order to promote Debtor’s reorganization, the Court should grant the relief requested

        herein. The Debtor has demonstrated herein that the use of the cash collateral as proposed by the
10      Debtor will preserve assets and operations of the Debtor for the benefit of this estate and the

        creditors, including the EDD and the 3250 Wilshire Blvd Partners. Indeed, a successful
12
        reorganization depends upon the use of cash collateral as proposed herein.
13
                                                      IV. CONCLUSION
14
                Based upon the foregoing, the Debtor respectfully requests that the Court grant the relief
15
        herein requested, authorizing interim use of cash collateral on the terms and conditions described
1
        in the Motion and the exhibits thereto and granting such other and further relief as is just and
17
        proper under the circumstances.
18


        Dated: 8/16/2021                           LAW OFFICES OF MICHA Y BERGER
20


22                                                      MIC AEL JAY B G
                                                        Proposed Counsel r ebtor and Debtor-in
23                                                      Possession, Spectru ink, Inc.
24
25
26
27
28


                                                               9
        NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
             OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER IN SUPPORT THEREOF
     Case 2:21-bk-16403-VZ             Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                       Desc
                                       Main Document    Page 10 of 16



 1                            DECLARATION OF MARILYN M. ADJANGBA
 2            I, Marilyn M. Adjangba, declare and state as follows:
 3            1.      I am the Chief Executive Officer of Spectrum Link, Inc., the debtor and debtor-in-

     possession in the above-captioned matter (the “Debtor” or the “Firm”). I have personal

     knowledge of the facts set forth below and if called to testify’ as to those facts, I could and would
 6
     competently do so.

             2.       I make this declaration in support of Debtor’s Emergency Motion for Order
 8
     Authorizing Interim Use of Cash Collateral (the “Motion”).
 9
             3.       On August 11, 2021, the Debtor filed its Chapter 11 bankruptcy petition. This is
10
     the Debtor’s first voluntary bankruptcy petition filing.

             4.        Spectrum Link, Inc. was started in October 2013 by Bernard S. Mayfield, who
12
     passed away in April 2021 from Covid- 19. Debtor is a leading internet service provider that
13
     offers custom internet services throughout the country, including unique temporary broadband
14
15   service to those requiring temporary internet connections. It also provides installation services in

16   many of the places that “wired” providers cannot reach, and its superior broadband service is

17   backed by the fact installation process and copper-free wireless infrastructure. Debtor offers its

18   customers a 24/7 care. Spectrumlink offers registered broadbank link-owners 100% independent

19   ownership of their broadband license, links and equipment.
20           5.       The major event that precipitated the filing of Debtor’s Chapter 11 bankruptcy
21   case was the passing of Mr. Mayfield in April 2021, as a result of which the Debtor’s operation
22   was negatively impacted, resulting in Debtor’s inability to pay the monthly obligations to various
23   tower owners pursuant to the licensing agreements, the monthly obligations for the office space,
24   among others.
25
                      The Covid-19 pandemic has negatively impacted the country s economy and
                                .               .

             6.
26
     devastated certain sectors of the economy. Debtor’s operations have been impacted by the
27
     pandemic as well. Debtor’s principal, Mr. Mayfield passed away in April 2021 from Covid-19.
28
     However, Debtor is confident that it can emerge as a reorganized Debtor. It has a number of

                                                           10
     NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
          OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGEA AND MICHAEL JAY BERGER IN SUPPORT THEREOF
Case 2:21-bk-16403-VZ                                  Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                                                  Desc
                                                       Main Document    Page 11 of 16




 1             contractors lined up and is confident that it can obtain more contracts to generate the Funds

 2             icsarv to propose a feasible reorganization plan.
 3                                     ihe Debtor proposes thai it be authorized to use the cash collateral                              01   its Secured

               (‘reditors tiw the purpose of paving the reasonable. necessary and ordinary expenses of operatine

               te   business pursuant to the proposed Budget, a copy of which s attached hereto                                      as       Exhibit—h
 6’                                                                                                 ot the necessary expenses associated
               Although the l3udget represents the l)ebtors best                         estnnate

 7
               with the business, the needs of’the business may fluctuate. Therefore, the Debtor refuests C’oiir
 8
               authority to deviate from the total expenses contained in the Budget by no more than I 5’t and to
 9
               deviate b category (provided the Debtor does not pay any expenses outside any of the approved
10 I
               c t1,,     rick)      ithout lhc nccd ot lui       ttei    ( ourt ordc t 01 thc          \pic. ss 0.1 iHen   cOFisL lit   of Sccui c d
11
               Creditors in advmce unless such expenditure is an emereency and then the Debtor shall notify
12
               the Secured Creditors of the cxpcndttures imniediatelv
13
                           8.           If the Debtors access to the cash collateral is interrupted for even a brief period                               of
14
                                                                                                      wotild be
               time. the consequences would he disastrous thr the creditors of the estate. The Debtor
15

16     1       unable to operate its business without any interruption. The employees and the clients would

               leave and th business would shut down. I tiak ne, its value zero. As such, it is in
                                                                                                   the best interests
17

18             of the    cstaie     and its creditors for the Debtor to be authorized to usc the cash collateral to continue

19             to operate and ntaintai it its law practice busmess.

20                          I declare under penalty ot perjury that the foregoing is true and correct and that this

21             declaration is executed on August I                 (i.   2021 in Downev, California.

22

23
                                                                                                    y
                                                                    Hy:              ‘



24
                                                                            Marilyn M. Adjangha
25         I
26

27

28         I


                                                                                     11
                                                       ‘0lR1l\t \IOtlOS      OR ()X0[R ,\ti l(’rOZlS(    5l kl’.I   Si (S ( \socoLLoTRAi
                SOift’1((i ‘00105 \Ni) 0H0)R S
                                                                                                       iAFL JAY ((((<OFF IN S1I’P)R i
                        (0 ( (I 51 s .\N U   sIll   ss. 0FLLAR\TIc’5S 01 MARIL N M ADJANoBA .550 515 I
     Case 2:21-bk-16403-VZ             Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                       Desc
                                       Main Document    Page 12 of 16



 1                             DECLARATION OF MICHAEL JAY BERGER
 2           I, Michael Jay Berger, declare and state as follows:
 3
              1.      I am an Attorney at Law, licensed to practice before all of the courts in the State
 4
     of California, and in the United States District Court for the Central District of California. I am
 5
     the sole owner of the Law Offices of Michael Jay Berger (“Applicant”).
 6
             2.       I am the proposed bankruptcy counsel for Spectrum Link, Inc., the Debtor and

 8   Debtor-in-Possession (the “Debtor”).
 9           3.       I make this declaration in support of Debtor’s Emergency Motion for Order
10   Authorizing Interim Use of Cash Collateral (the “Motion”).

             4.       The UCC search results reflect the following filings:
12
             -        Employment Development Department (“EDD”): State Tax Lien filed on
13
     7/21/2O2Ofor$1,061.63;
14
             -        EDD: State Tax Lien filed on 9/2/2020 for $1,182.73;
15
             -        EDD: State Tax Lien filed on 10/30/2020 for $1,873.79;
16
             -        EDD: State Tax Lien filed on 6/11/2021 for $3,418.67; and
17
             -        The 3250 Wilshire Blvd. Partners: Notice of Judgment Lien filed on 5/23/2021
18
     for $25,l47.39.
19
             5.       Debtor is not offering any monthly adequate protection payments to EDD at this
20
     time because EDD’s claim amount is nominal and its interested is adequately protected by
21
22   Debtor’s current cash, the receivables, and the continued operation of Debtor’s business. EDD’s

23   state tax liens total $7,536.82. Debtor will pay EDD through the plan in full within 5-years from

24   the petition date at the applicable interest rate.

25
     “Employment Development Department filed a total of 4 tax liens against the Debtor. One of the tax liens
26   filed on June 11, 2021 for $3,418.67, falls within the 90-day preference period, and is subject to an
     avoidance action pursuant to 11 U.S.C. Section 547(b).
27
      The Judgment Lien of The 3250 Wilshire Blvd. Partners was recorded on May 23, 2021, which falls
28   within the 90-day preference period and is subject to an avoidance action under 11 U.S.C. Section
     547(b).

                                                           12
     NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
          OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER IN SUPPORT THEREOF
    Case 2:21-bk-16403-VZ             Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34                       Desc
                                      Main Document    Page 13 of 16



1            6.      The notice ofjudgment lien of The 3250 Wilshire Blvd. Partners was filed within
2   the 90-day preference and is subject to an avoidance per 11 U.S.C. Section 547(b). As such, at
3   this time, the Debtor is not offering any monthly adequate protection payments to The 3250

    Wilshire Blvd. Partners.
5
6            I declare under penalty of perjury that the foregoing is true and correct and that this

7   declaration is executed on August 16, 2021 in Beverly Hills, California.




    NOTICE OF MOTION AND DEBTOR’S EMERGENCY MOTION FOR ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL; MEMORANDUM
         OF POINTS AND AUTHORITIES; DECLARATIONS OF MARILYN M. ADJANGBA AND MICHAEL JAY BERGER [N SUPPORT THEREOF
Case 2:21-bk-16403-VZ   Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34   Desc
                        Main Document    Page 14 of 16




                            EXHIBIT-i
                                           6-MONTH PROJECTED INCOME AND EXPENSES


                                          Aug-21       Sep-21        Oct-21        Nov-21       Dec-21       Jan-22
Income
Internet Provider/Wireless Sales          $64,000.00   $76,000.00    $77,000.00    $85,000.00   $85,000.00   $85,000.00
Gross Income                              $64,000.00   $76,000.00    $77,000.00    $85,000.00   $85,000.00   $85,000.00

Expenses
Equipment for projects, which includes,
                                                                                                                                                  Case 2:21-bk-16403-VZ




radios, mounts and material                $3,500.00    $3,500.00     $3,500.00     $3,500.00    $3,500.00    $3,500.00
1099 Independent Contractors              $13,500.00   $13,500.00    $13,500.00    $13,500.00   $13,500.00   $13,500.00
W2 Employees                              $16,630.00   $16,630.00    $16,630.00    $16,630.00   $16,630.00   $16,630.00
Auto Repairs and Maintenance                 $300.00      $300.00       $300.00       $300.00      $300.00      $300.00
Gasoline allowances                          $900.00      $900.00       $900.00       $900.00      $900.00      $900.00
Advertisement                                $200.00      $200.00       $200.00       $200.00      $200.00      $200.00
Google Pay Per Click                         $500.00      $500.00       $500.00
                                                                                                                          Main Document




                                                                                      $500.00      $500.00      $500.00
Office Supplies                              $205.00      $205.00       $205.00       $205.00      $205.00      $205.00
Crown Castle Fiber                                      $7,230.40     $7,230.40     $7,230.40    $7,230.40    $7,230.40
     -
Rent One Wilshire    -   roof top                       $6,850.00     $6,850.00     $6,850.00    $6,850.00    $6,850.00
Rent for 18321 Venture Blvd., Los
Angeles, CA 91356 (roof top)                            $3,682.00     $3,682.00     $3,682.00    $3,682.00    $3,682.00
Rent 15260 Ventura Blvd Los Angeles CA
                                                                                                                                           Page 15 of 16




(american tower)                                        $1,860.00     $1,860.00     $1,860.00    $1,860.00    $1,860.00

1515 Broadway New York, NY                              $1,141.80     $1,141.80     $1,141.80    $1,141.80    $1,141.80

Rent for 375 Peral St., New York, NY                    $3,276.35     $3,276.35     $3,276.35    $3,276.35    $3,276.35
Rent for Call Center at 3250 Wilshire
                                                                                                                          Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34




Blvd., Los Angeles, CA 90010 (Roof Top
Agreement)                                              $6,900.00     $6,900.00     $6,900.00    $6,900.00    $6,900.00
                                                                                                                                                  Desc




Employees Prepaid Cell Phone service         $122.00      $122.00       $122.00       $122.00      $122.00      $122.00
    General Liability Insurance                     $4,787.00        $4,787.00        $4,787.00        $4,787.00        $4,787.00        $4,787.00
    Workers Compensation Insurance                  $1,000.00        $1,000.00        $1,000.00        $1,000.00        $1,000.00        $1,000.00
    Frequency License                                 $200.00         $200.00           $200.00          $200.00         $200.00           $200.00
    Federal Income Taxes                            $1,908.00        $1,908.00        $1,908.00        $1,908.00        $1,908.00        $1,908.00
    State Income Taxes                               $423.00          $423.00          $423.00          $423.00          $423.00          $423.00
    Local Income Taxes                               $423.00          $423.00          $423.00          $423.00          $423.00          $423.00
    US Trustee’s Quarterly Fees                                                        $650.00                                            $650.00
    General Bankruptcy Counsel’s Legal Fees
    (Upon Court’s Approval; Debtor’s counsel
    is agreeable to payment plan if Debtor
                                                                                                                                                                              Case 2:21-bk-16403-VZ




    does not have the funds available to pay
    counsel when the fee application is
    approved)                                                                                          $5,000.00        $5,000.00

    Total Expenses                                 $44,598.00       $75,538.55       $76,188.55       $80,538.55       $80,538.55       $76,188.55
                                                                                                                                                      Main Document




INet Income
.                                              I   $19,402.00I        $461.451         $811.451        $4,461.451       $4,461.451       $8,811.451

I                                              I                I                I                I                I                I
                                                                                                                                                                       Page 16 of 16
                                                                                                                                                      Doc 11 Filed 08/16/21 Entered 08/16/21 16:16:34
                                                                                                                                                                              Desc
